DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Final Office Action and Advisory Action
Applicants response dated 26 April 2022 to the Final Office Action dated 03 February 2022 and the advisory action dated 15 March 2022 is acknowledged.  
The present response is supplemental to that of 03 March 2022.
Amended claims, dated 26 April 2022 have been entered into the record.

Status of the Claims
Claims 1-7 and 9-15 are allowed. 
Claim 8 was cancelled by the Applicant.

Examiner’s Response
All of the objections and rejections set forth in the final office action are overcome by the present amendment for the reasons stated in Applicant’s response.
The Examiner contacted Applicant’s representative and an amendment was agreed to which resolves several outstanding issues:
(i) In claim 1, the ring A should be "a substituted or unsubstituted benzene ring or a substituted or unsubstituted pyridine ring" to be consistent with the substituents listed later in the claim. 
(ii) In claim 1, in the "in the definition of ring B, the substituent in the substituted imidazole ring" section there is an extraneous "substituted" term that should be deleted.

(iii) The prior art database record compounds RN 1350283-76-9, RN 1350133-65-1, and RN 1347592-57-7 each read on the claims as having an unsubstituted benzene ring as Ring A and substituted imidazole ring as Ring B:

    PNG
    media_image1.png
    495
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    802
    media_image3.png
    Greyscale

The Examiner suggested amending the "in the definition of ring B, the substituent in the substituted imidazole ring" section to exclude the three database record disclosures by deleting "n-hexyl" as an option for the substituent and by deleting "heteroaryl, heteroaryl substituted by 1 to 3 R1021 and/or R1221" as an option for the substituent in the substituted C1-6 alkyl. 

(iii) In Claim 9, there are 3 moieties listed which have pyridazine as ring A - they are outside the scope of amended claim 1 and should be deleted.






EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Sandy Ma on 02 May 2022.  
The application has been amended as follows: 
IN THE CLAIMS:

In Claim 1, after the phrase “ring A is” DELETE the phrase “benzene ring or a pyridine ring” and INSERT the phrase --a substituted or unsubstituted benzene ring or a substituted or unsubstituted pyridine ring--.

In Claim 1, AMEND the paragraph that begins with “in the definition of ring B, the substituent in the substituted imidazole ring” as shown below:
in the definition of ring B, the substituent in the substituted imidazole ringn-propyl, isopropyl, n-butyl, isobutyl, tert-butyl, isopentyl, neopentyl, 1-6 alkyl, heteroaryl and R1016; the substituent in the substituted C1-6 alkyl is selected from the group consisting of deuterium, halogen, C3-8 cycloalkyl, C3-8 cycloalkyl substituted by 1 to 3 R1017 and/or R1217, C3-8 cycloalkenyl, C3-8 cycloalkenyl substituted by 1 to 3 R1018 and/or R1218, 3-10 membered heterocyclyl, 3-10 membered heterocyclyl substituted by 1 to 3 R1019 and/or R1219, aryl, aryl substituted by 1 to 3 R1020 and/or R1220
In Claim 9, at the second and third lines from the end of the claim, DELETE the three chemical structures as shown below:

    PNG
    media_image4.png
    111
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    216
    588
    media_image5.png
    Greyscale











Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 July 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel ALK5 inhibitor compounds according to the Markush genus of formula I set forth in independent claim 1 and the species listed in independent claim 10 which share substantial structural features with and/or fall into the scope of formula I of claim 1.  The claimed compounds require a combination of structural features not taught, suggested or otherwise provided for by the prior art of record.  The present amendment limits the compounds of the Markush of formula I to those which are reasonably represented by the species listed in independent claim 10.  Independent claim 10 has previously been allowed, see the non-final office action dated 06 October 2021 at pages 26-27, where the closest prior art and the non-obvious differences therefrom are described.  The compounds according to independent claim 1 as currently amended are now allowable over the prior art for the same reasons.
The methods of claims 12-14 can be carried out without the need for an excessive or burdensome amount of experimentation in view of the state of the art and the experimental results at pages 73-75 of the specification demonstrating ALK5 inhibitory functional activity.  ALK5 is an integral part of the TGF- signaling pathway and the state of the art is that inhibition of the target correlates to treatment of a broad range diseases.  See for example Kubiczkova (J Transl Med 2012, 10, 183), Rosemary (Nat Rev Drug Discov 2012, 790-811, IDS dated 6/5/2019) and Neuzillet (Pharmacology & Therapeutics, 2015, 147, 22-31, IDS dated 6/5/2019).  
The claims are allowable for at least these reasons.

Conclusion
	Claims 1-7 and 9-15 (renumbered claims 1-14) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625